        Case 1:20-cv-01702-WMR Document 34 Filed 10/26/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  KEENAN’S KIDS FOUNDATION,
  INC.,
                                               CIVIL ACTION FILE NO.
         Plaintiff,                            1:20-cv-01702-WMR

  v.                                           JURY TRIAL DEMANDED

  SEAN CLAGGETT,

          Defendants.

                        5.4 CERTIFICATE OF SERVICE

       I hereby certify that in this 26th day of October, 2020, pursuant to Uniform

Civil Local Rule 5.4, I served a copy of DEFENDANT’S REPONSES TO

PLAINTIFF’S INTERROGATORRIES, REQUEST FOR PRODUCTION OF

DOCUMENTS, and REQUEST FOR ADMISSIONS upon counsel of record in the

above-styled case via U.S. Mail as follows:

                             John M. Bowler
                       John.Bowler@troutman.com
                          Michael D. Hobbs Jr.
                     Michael.Hobbs@troutman.com
                         Lindsay Mitchell Henner
                     Lindsay.Henner@troutman.com
              TROUTMAN PEPPER HAMILTON SANDERS LLP
                   600 Peachtree Street, NE, Suite 3000
                      Atlanta, Georgia 30308-2216
    Case 1:20-cv-01702-WMR Document 34 Filed 10/26/20 Page 2 of 3




   Respectfully submitted this 26th day of October, 2020.


POLSINELLI PC                            s/ Joseph C. Sharp
1201 West Peachtree Street, NW,          Joseph C. Sharp
Suite 1100                               Georgia Bar No. 637965
Atlanta, GA 30309
Telephone: 404.253.6000                  Attorney for Defendant Sean Claggett
Fax: 404.253.6060
jsharp@polsinelli.com




                                     2
        Case 1:20-cv-01702-WMR Document 34 Filed 10/26/20 Page 3 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  KEENAN’S KIDS FOUNDATION,
  INC.,
                                                 CIVIL ACTION FILE NO.
          Plaintiff,                             1:20-cv-01702-WMR

  v.                                             JURY TRIAL DEMANDED

  SEAN CLAGGETT,

          Defendants.

                          CERTIFICATE OF SERVICE

       I hereby certify that I have this 26th day of October, 2020 served a copy of the

foregoing upon all counsel of record via the CM/ECF system to:

                             John M. Bowler
                       John.Bowler@troutman.com
                          Michael D. Hobbs Jr.
                     Michael.Hobbs@troutman.com
                         Lindsay Mitchell Henner
                     Lindsay.Henner@troutman.com
              TROUTMAN PEPPER HAMILTON SANDERS LLP
                   600 Peachtree Street, NE, Suite 3000
                      Atlanta, Georgia 30308-2216

                                        s/ Joseph C. Sharp
                                        Joseph C. Sharp




                                           3
